The judgment appealed from is in accord with the decision of this court in Moscow Fire Ins. Co. v. Bank of New York
(280 N.Y. 286; affd., without opinion by an equally divided court,309 U.S. 624; rehearing denied, 309 U.S. 697). Three of the judges of this court concurred in a forceful opinion dissenting from the court's decision in that case, but the decision left open no question which has been argued upon this appeal. We are agreed that without again considering such questions this court should, in *Page 557 
determining title to assets of First Russian Insurance Company, deposited in this State, apply in this case the same rules of law which the court applied in the earlier case in determining title to the assets of Moscow Fire Insurance Company deposited here.
The judgment should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Judgment affirmed.